DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “receiving a plurality of image sets, each image set of the plurality of image sets including images captured using structured illumination microscopy (SIM) in an optical system at a distance from a subject that differs from the distance from the subject at which images are captured in the other image sets of the plurality of image sets, each image of the plurality of image sets having an associated channel and an associated grating angle; isolating a first image set from the plurality of image sets based at least in part on the distance corresponding to the first image set; measuring a full width at half maximum (FWHM) value corresponding to each image in the first image set; identifying a minimum FWHM slice based at least in part on an average FWHM value across the images in the first image set” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine 
VI.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

Chiang (US 20120194646) discloses 
receiving a plurality of image sets (see figure 1, 101 collecting image stacks at different angles), each image set of the plurality of image sets including images captured using microscopy in an optical system at a distance from a subject that differs from the distance from the subject at which images are captured in the other image sets of the plurality of image sets structured illumination microscopy;
isolating a first image set from the plurality of image sets based at least in part on the distance corresponding to the first image set (see paragraph 36, different sliced image stacks collected at different observation angles, such as 0o and 90o, can be integrated is read as the first set of images);
measuring a full width at half maximum value corresponding to each image in the first image set (see paragraph 50, value of lambda is a constant value equal to the average of the captured data, and h is a 3D Gaussian function with Half -Width Full Maximum parameters with various tested size, the Gaussian function).
Chiang discloses confocal fluorescent microscope with the revolvable stage according to the invention makes the sample be revolvable so that the image focusing module acquires the sliced images of the sample from different observation angles (see paragraph 36), but is silent in disclosing “performing a modulation calculation based at least in part on the identified best in-focus parameters corresponding to the first image set.”

Budach (US 20020135780) discloses a platform for receiving coherent light from a laser, the laser light having been expanded by a set of lenses which produce an expanded and parallel rotation of the platform until the detector detects effectively no light being transmitted through the platform, wherein this indicates the existence of a resonance position at which evanescent resonance is occurring in the sensing area of the platform, where the reflected light intensity recorded by the camera reaches a maximum and the data from the camera is acquired by the data processing unit for processing (see paragraph 108 and figure 2 below):

    PNG
    media_image1.png
    431
    784
    media_image1.png
    Greyscale
.

Budach reads on receiving a plurality of image sets, each image set of the plurality of image sets including images captured using structured illumination microscopy in an optical system at a distance from a subject that differs from the distance from the subject at which images are grating angle.

Yi (US 20130314717) discloses an OCT systems implemented by a confocal scheme that allows a focused Gaussian beam to scan laterally, lateral resolution and depth of focus can be determined by a full width at half-maximum and Rayleigh range of the beam, wherein using an objective lens with a higher numerical aperture increasing resolution, but depth of focus is shortened (see paragraph 26), which teach away from using full width at half-maximum to determine the ‘best in-focus,’ as claimed. 

Ikuta (US 20060007433), in paragraph 23, discloses defect repair device including a light source 41, a focusing unit 42, a stage 43, a stage driver 44, a detection unit 45, and a controller 46, wherein the light source 41 is configured to emit irradiation light which illuminates the reticle 6 positioned on the stage 43, wherein the focusing unit 42 is configured to focus the irradiation light so as to form a spot with a desirable size at a target position in the reticle 6, wherein the film on the rear surface of the substrate 30 as well as the substrate 30 itself may have some optical absorption of the light used for the defect repair, wherein such light absorption would cause the increase in temperature during the irradiation, and the temperature increase of the substrate 30 near the boundary between the substrate 30 and the ML film 20. 
Ikuta also discloses wherein the focusing unit 42 includes a mask wherein a light spot size is adjustable by using a mask with an aperture of a proper size, wherein such a mask and a lens are utilized at the same time, which reads on “identifying best in-focus parameters based at 

    PNG
    media_image2.png
    433
    714
    media_image2.png
    Greyscale
.
Ikuta is also silent in disclosing “performing a phase estimate for each image within the first image set, performing a modulation calculation based at least in part on the identified best in-focus parameters corresponding to the first image set; and generating a report presenting 

Ikuta, Yi, Chiang and Budach, taken alone or in combination with each other are silent in disclosing all the limitations of claims 1 and 11. If such combination of references are formed for a ground of rejection it would result in piece mealing. For all the reasons above, all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/16/21